                                   Case 19-12273-KBO                 Doc 4         Filed 10/25/19          Page 1 of 3

      Fill in this information to identify the case:

                       Olam Energy Resources I LLC
      Debtor name __________________________________________________________________
                                                                                   Delaware
      United States Bankruptcy Court for the: ______________________ District of _________

      Case number (If known):
                                     19-12273 (KBO)
                                _________________________
                                                                              (State)
                                                                                                                                         
                                                                                                                                         X Check if this is an
                                                                                                                                              amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                  12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete          Name, telephone number, and     Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                            professional          unliquidated,   total claim amount and deduction for value of
                                                                            services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                            government
                                                                            contracts)
                                                                                                                  Total claim, if    Deduction for       Unsecured
                                                                                                                  partially          value of            claim
                                                                                                                  secured            collateral or
                                                                                                                                     setoff
       Armstrong Backus & Co., LLP
1
       200 North Loraine St.                   432-682-6258                    Professional                                                               $10,000
       Suite 900                                                               Services
       P.O. Box 3487                       mail@armstrongbackus.com
       Midland, TX 79702
2




3




4




5




6




7




8




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                  page 1
                  Case 19-12273-KBO               Doc 4       Filed 10/25/19         Page 2 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )     Chapter 11
                                                             )
OLAM ENERGY RESOURCES I LLC,                                 )     Case No. 19-12273 (KBO)
                                                             )
                           Debtor. 1                         )
                                                             )
                                                             )

                              CORPORATE OWNERSHIP STATEMENT

         Following is the list of entities that directly or indirectly own 10% or more of any class of

Olam Energy Resources I LLC’s (“Olam’s”) equity interests. This list is prepared in accordance

with Fed. R. Bankr. P. 1007(a)(1) and Fed. R. Bankr. P. 7007.1 in this chapter 11 case.


              Shareholder                                   Approximate Percentage of Shares Held
IUC Olam Holdings LLC                                      56.8%
MTE Olam Holdings LLC                                      43.2%

                               LIST OF EQUITY SECURITY HOLDERS

         Following is a list of debtor Olam’s equity security holders. This list has been prepared

in accordance with Fed. R. Bankr. P. 1007(a)(3) for filing in this chapter 11 case.


Shareholder                            Address of Equity Holder                Percentage of Equity Held
IUC Olam Holdings LLC                  280 East 96th Street                    56.8%
                                       Suite 210,
                                       Indianapolis, Indiana 46240
MTE Olam Holdings LLC                  280 East 96th Street                    43.2%
                                       Suite 210,
                                       Indianapolis, Indiana 46240




1
  The Debtor in this chapter 11 case, along with the last four digits of the Debtor’s federal tax identification number,
is: Olam Energy Resources I LLC (0770). The Debtor’s address is 280 East 96th Street, Suite 210, Indianapolis,
Indiana 46240.
Case 19-12273-KBO   Doc 4   Filed 10/25/19   Page 3 of 3
